

Letter of Intent for Strategic Partnership


Party A: Hangzhou Xituo Network Technology Company


Party B: Zhejiang Yongxin Digital Technology Company
 


Hangzhou Xituo Network Technology Company (“Party A”) is a company specializing
in 3C products (Communications, Consumer electronics, and Computing), and
operates an online website for the selling of such products as a merchant.


Zhejiang Yongxin Technology Limitred (“Party B”) is a company specialized in 3C
products and in the retailing and logistics of such products. It is the
subsidiary of China 3C. Its sales cover Eastern China and has a state-of-the-art
retailing and logistics system.


Now, therefore, both Parties A and B hereby agree, for the purpose of the
benefit of sales, and to leverage each of the parties’ competitive advantages,
and for mutual benefit, to agree to the following:


Party A hereby designates Party B as the exclusive supplier of 3C products for
its website.


Party B undertakes to become a trustworthy and long-term supplier to Party A of
genuine products with proper documentation, and the products will be not be
restricted as to sales in any way.


This document will be executed in duplicate, with a copy to each party.
 


Party A: Signature of Hangzhou Xituo Network Technology Company


Party B: Signature of Zhejiang Yongxin Digital Technology Company




Executed this 22 Day of November, 2007
 
 
 

--------------------------------------------------------------------------------

 